Title: To James Madison from William Willis, 9 August 1803 (Abstract)
From: Willis, William
To: Madison, James


9 August 1803, Barcelona. “I have duly Rec’d your private favour of the 28 of May and altho the subject is very afflicting to me yet I cannot withhold my gratitude to you for your information & advice. My Opinion is the same with yours that the forging papers with the seal of the United States on them is a very serious crime. And It gives me real pain to find that the President has been so far misled as to think me any way concern’d in such a vilanous business. No Sir I love my country too well to even have neglected to exert my utmost to prevent any such thing and had I had an Idea of any such thing being in Contemplation Millions of dollars would not induc’d me to have permitted it. Every one that has a knowledge of me knows well that avarice is not one of my faults and that I have not even charged my countrymen with what the law alows me, and have economis’d in every thing which could be brought as a charge against my country and what but avarice could induce any man to be concern’d in so Vilanous a business as that of forging the papers of his Country. I sinceerely thank you for your advice and have no doubt that you sincerely think it better for me not to expose myself to a tryal: but as you do not know all the Vilanous conduct of Lewis and Baker the president and you give more weight to them than they Merit but this I cannot prevent And shall submit to the Laws of my Country and if by false swearing of these Vilains or their clan I am condemnd to suffer I shall submit to it as a child submits to the punishment of a parent who has been deceived by false accusations. So far therfore from seeking to avoid an arrest I shall be ready to meet it and altho I have much business to arrange in many ports of Europe as soon as the Vice Consul arrives I shall prepare for going to the United States and shall come on to Washington as soon as possible and attend my fate.… I have as you desird destroy’d your letter.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 3 pp.; marked “Private”; docketed by Wagner and by JM (see n. 1).



   
   JM docketed this letter with the note: “The letter which this answers was a forgery, none such having been written by J. M. either public or private.”


